Citation Nr: 0821590	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  97-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of 
lumbosacral strain.

2.  Entitlement to an increased disability rating in excess 
of 10 percent, prior to May 21, 1999, for residuals of 
lumbosacral strain.

3.  Entitlement to an increased disability rating in excess 
of 20 percent, from May 21, 1999 to March 6, 2000, for 
residuals of lumbosacral strain.

4.  Entitlement to an increased disability rating in excess 
of 40 percent, since March 7, 2000, for residuals of 
lumbosacral strain.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  In August 1999, the Board remanded this 
matter for additional evidentiary development.

In May 2000, the RO issued a rating decision granting an 
increased disability rating of 20 percent for the veteran's 
service-connected residuals of lumbosacral strain, effective 
from March 6, 2000.  Thereafter, a September 2002 RO decision 
granted a 40 percent disability rating for this condition, 
effective from May 17, 2002.

In November 2002, the RO issued a rating decision which 
granted a temporary total disability rating of 100 percent 
based on convalescence, effective from September 18, 2002 to 
November 30, 2002.  See 38 C.F.R. § 4.30 (2007).  

In October 2003, the Board remanded the veteran's claim for 
the RO to schedule the veteran for a requested hearing.  In 
November 2003, the veteran withdrew his request for that 
hearing.  

In April 2004, the RO issued a rating decision granting a 20 
percent disability rating, effective May 21, 1999; and a 40 
percent disability rating, effective March 7, 2000, for the 
veteran's service-connected residuals of lumbosacral strain.  

In July 2004, the veteran filed a new request for hearing 
before the Board.  In September 2004, the Board remanded this 
case in order to provide the veteran with his requested 
hearing.

During the course of this appeal, the veteran raised a claim 
seeking entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU).  The 
RO denied the veteran's claim in an August 2003 RO decision, 
and the veteran timely perfected an appeal of that decision.  
The veteran also filed a claim seeking service connection for 
hypertension, to include as secondary to service-connected 
residuals of lumbosacral strain.  The RO denied the veteran's 
claim in January 2005, and the veteran timely perfected an 
appeal of that decision.

At a hearing before the Board in April 2006, the veteran 
raised the issues of entitlement to service connection for 
erectile dysfunction and for depression, secondary to his 
service-connected residuals of lumbosacral strain.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.

For the reasons indicated below, the appeal is again remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

The veteran is seeking an increased disability rating for his 
service-connected residuals of lumbosacral strain.  He 
further alleges that this condition renders him unemployable, 
and is thus seeking entitlement to a TDIU rating.  Finally, 
he contends that his service-connected residuals of 
lumbosacral strain have resulted in his current hypertension.

In June 2007, the veteran submitted a decision from the 
Social Security Administration (SSA), dated in June 2007, 
which indicated that the veteran was entitled to receive 
monthly SSA disability benefits beginning in August 2002.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are needed by the VA for evaluation 
of pending claims, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Moreover, a request to 
obtain these records was referenced in the Board's prior 
remand in November 2006. See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that compliance is neither optional nor 
discretionary).  Under the circumstances of this case, an 
attempt should be made by the RO, with the assistance of the 
veteran, to obtain these records.

In March 2008, the veteran submitted records indicating that 
he had been scheduled for an examination in February 2008.  
Under these circumstances, the RO should seek to update the 
record with any additional treatment records which may have 
become available during the course of this appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected 
residuals of lumbosacral strain and left 
shoulder injury since April 2007.  The RO 
must then attempt to obtain copies of all 
identified medical treatment records.  
Regardless of the veteran's response, the 
RO must attempt to obtain all of the 
veteran's treatment records from the VAMC 
in Durham, N.C., to include the outpatient 
clinic in Greenville since April 2007, as 
well as any examinations conducted by QTC, 
to include in February 2008.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2.  The RO must request all materials, to 
include medical records, regarding the 
veteran's awarded disability benefits 
from SSA, effective from August 2002, 
together with its decision awarding the 
veteran disability benefits.  These 
records must be associated with the 
claims file.  If these records are not 
available, a note to that effect must be 
included in the veteran's claims folder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



